In re: Mrs. Edna Joann Guidry, wife of/and Alvarez A. Brown, Sr. applying for remedial writs.
Granted. (See Order).
The petition of the relator m the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Henry J. Roberts, Jr., Judge of the Civil District, Court for the Parish of Orleans to transmit to the Supreme Court of Louisiana, on or before the 5th day of January, 1976, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 29th day of March, 1976, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.